Citation Nr: 0708732	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an increased rating, status post anterior 
cruciate ligament and medial meniscus repair of the right 
knee, currently rated as 10 percent disabling.

(The veteran's appeal for service connection for a left knee 
disorder will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1970.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).  The Board 
Remanded the claims in December 2004.

The Board has determined that additional development is 
required regarding the veteran's appeal for service 
connection for a left knee disorder.  This development will 
include a request for a Veterans health Administration 
opinion request.  Accordingly, the Board will issue a 
separate decision that will address this issue at a later 
date.  


FINDINGS OF FACT

1.  The veteran contends that he has episodes of locking and 
catching of the right knee, status post partial medial 
meniscectomy, and the evidence is consistent with those 
complaints.

2.  Viewing the evidence in the light most favorable to the 
veteran, the veteran has limitation of flexion to 90 degrees, 
and lacked 10 degrees of full extension during a substantial 
portion of the pendency of this appeal, although not 
currently, and has flare-ups of pain and increased limitation 
lasting up to an hour at times, but he does not have a torn 
meniscus currently, he does not use any assistive device or 
knee brace for ambulation, and he continues to work-full-
time.


CONCLUSIONS OF LAW

1.  A separate, compensable, 10 percent evaluation for 
symptomatic postoperative medial meniscus, right knee, under 
38 C.F.R. § 4.71a, Diagnostic Code 5259, in addition to the 
10 percent evaluation in effect for limitation of motion 
under 38 C.F.R. § 4.71, Diagnostic Code 5261, is warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5257, 5259, 5260, 5261 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for limitation of motion, status post anterior cruciate 
ligament and medial meniscus repair of the right knee, under 
38 C.F.R. § 4.71, Diagnostic Code 5261, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5257, 5259, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right knee disability is more 
than 10 percent disabling.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, following the veteran's submission of his claim 
for an increased evaluation for service-connected right knee 
disability in November 2000, prior to the enactment of the 
VCAA, and his March 2001 claim for service connection for a 
left knee disorder, claimed as secondary to the service-
connected right knee disability, the veteran was first 
notified of the provisions of the VCAA in a March 2003 
statement of the case (SOC).  In January 2005, the Appeals 
Management Center (AMC) issued a letter which informed the 
appellant of the actions VA would take to assist him to 
develop the claim, advised the veteran of the evidence 
required to substantiate the claim for an increased 
evaluation, and advised the veteran of the types of evidence 
that might be relevant to substantiate the claim.  This 
letter also advised the veteran to tell VA about any 
additional evidence the veteran wanted VA to obtain, and 
advised the veteran to submit evidence on his own behalf, 
including such evidence as statements from individuals, and 
advised the veteran to submit any evidence he had.  This 
notice was sufficient to advise the veteran to submit 
evidence in his possession.  The RO advised the veteran of 
the evidence that VA would obtain and of the veteran's 
responsibility to identify any additional evidence he wanted 
VA to obtain.  

The Board finds that the March 2003 SOC and January 2005 
letters advised the veteran of each element of notice 
described in Pelegrini.  The claim was thereafter 
readjudicated in December 2005, when a supplemental statement 
of the case (SSOC) was issued, so the notices provided prior 
to that SSOC meet the requirements set forth in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  

Not only has the veteran been provided with appropriate 
notice, but he has been every opportunity to submit evidence 
and argument in support of his claim and has been afforded 
the opportunity to develop medical evidence to support his 
claims through VA examinations.  The veteran was afforded the 
opportunity to identify relevant medical evidence, and he 
submitted evidence from his private treating physician.  The 
veteran has not identified any additional relevant evidence 
which has not been obtained.

Although the VCAA notices referred to above do not 
specifically address the effective date that may be assigned 
following a grant of increased compensation, it would be 
adverse to the veteran's interests to Remand the claim so 
that the veteran could be issued notice as to the law and 
regulations governing assignment of the effective date 
following a grant of increased compensation rather than to 
grant an increased, separate, compensable 10 percent 
evaluation at this time.  In any case, the veteran can 
disagree with the effective date assigned for the grant of 
increased compensation when this decision is implemented, if 
he so desires, so any error in failing to notify the veteran 
regarding assignment of an effective date for increased 
compensation is harmless error. 
 
Laws and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  For a claim for an increased rating, the primary 
concern is normally the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  
Where limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion, to be 
combined, not added, under DC 5003.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees.

Under DC 5257, the schedular criteria call for a 10 percent 
disability rating for slight impairment involving recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment.  DC 
5257.

Under DC 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling while, under DC 5259, 
removal of cartilage with symptomatic residuals is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, DCs 5258 and 5259.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DC 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.

Facts and analysis

The record establishes that the veteran underwent right knee 
arthroscopic surgery post-service in 1981.  By a rating 
decision prepared in May 1981, the veteran was granted 
service connection for right knee disability, and that 
disability, characterized as residuals, right knee injury, 
was evaluated under DC 5257.  

A February 2001 private treatment note discloses that the 
veteran reported intermittent giving way and catching of the 
right knee.  There was full flexion, with pain at the end of 
the range of motion, and a flexion contracture of 5 to 10 
degrees.  There was tenderness at the medial and lateral 
joint line, and there was patellar femoral crepitance.  The 
right knee was described as ligamentously stable.  Radiologic 
examination disclosed moderate arthritis.  The physician 
noted that anti-inflammatory medication was not working well, 
but a total knee arthroplasty was not yet advised.  

This 2001 clinical report does not support an evaluation in 
excess of 10 percent based on limitation of motion, since 
there was no compensable limitation of either flexion or 
extension.  DCs 5260, 5261.  This report does not support a 
compensable evaluation under DC 5257, since there was no 
finding of instability which might be compensable under 
DC 5257, given that the private physician concluded that the 
veteran was "[l]igamentously stable."  However, the 
veteran's report of intermittent giving way and catching of 
the right knee warrants a 10 percent evaluation for 
symptomatic residuals, post meniscectomy, under DC 5259.  

An August 2001 private treatment note discloses that the 
provider assigned a diagnosis of medial and lateral meniscal 
tears and a chronic anterior cruciate ligament tear.  
However, as there is no evidence of locking or edema of the 
right knee, this report does not warrant an evaluation under 
DC 5257 for instability.  Since there was no determination 
that removal of the menisci was required, the report does not 
warrant an evaluation under DC 5258 for a torn meniscus or 
under DC 5257 for instability.

The September 2001 VA examination discloses that the veteran 
had 110 degrees of flexion and lacked 10 degrees of 
extension.  There was no instability or edema.  There was 
subpatellar pain.  The examiner noted that repetitions of 
motion increased the veteran's pain, but there was no 
incoordination or instability with repetitions of motion.  
Since limitation of extension to 10 degrees warrants a 
10 percent evaluation, but no higher evaluation, and the 
veteran has been awarded a 10 percent evaluation for 
instability, the VA examination report does not support an 
increased evaluation in excess of 10 percent under diagnostic 
codes related to range of motion and arthritis.  Sine this 
examination report notes that there is no instability, a 
separate evaluation under DC 5257 is not in order.  Since 
limitation of extension is to 10 degrees, but not to 15 
degrees, an evaluation in excess of 10 percent under DC 5261 
is not warranted.  

An October 2001 private examination at the Center for the 
Knee, Shoulder & Hip discloses that the veteran lacked 10 
degrees of full extension.  Flexion was to 108 degrees.  
There was crepitus, pain with compression of the patella, but 
the cruciate and collateral ligaments were stable.  The 
provider specifically stated that there were no objective 
signs of ligament instability.  The provider stated that the 
veteran would not be best-served to have arthroscopic surgery 
for the suggested meniscal tears seen on MRI, because, the 
provider opined, those tears were really degenerative signals 
and not the significant component of knee pain.  This report 
supports the current 10 percent evaluation for limitation of 
extension, but no higher evaluation, and a 10 percent 
evaluation under DC 5259 for symptomatic residuals of removal 
of torn meniscus, but is unfavorable to an increased 
evaluation under DC 5258 for dislocated semilunar cartilage.  
This examination report is also devoid of evidence which 
would meet any criterion under DC 5257.

A December 2001 private examination disclosed a loss of 10 
degrees of extension, flexion to 115 degrees, mild laxity on 
anterior testing, and a subchondral lucency in the lateral 
femoral condyle.  This examination differs from the rest of 
the evidence only in the finding of mild laxity on anterior 
testing.  However, as this was the only examination which 
found laxity, the evidence as a whole is not in equipoise to 
warrant an evaluation under DC 5257.

August 2002 private treatment records are consistent with the 
February 2001 and August 2001 records and the September 2001 
VA examination report.

February 2005 private treatment records reflect that the 
veteran walked with a limp.  He was unable to go up and down 
steps.  Flexion was to 90 degrees.  The right knee was 
grossly ligamentously stable.  The examiner concluded that 
there was severe degenerative joint disease of the right 
knee, and that a total knee arthroplasty was the only viable 
treatment option.  This report is consistent with the 10 
percent evaluation assigned for arthritis and the 10 percent 
evaluation assigned for symptomatic residuals of removal of 
semiluar cartilage.

On VA examination conducted in February 2005, the veteran had 
extension to 0 degrees and flexion to 120 degrees.  He 
reported acute pain on a daily basis.  There was no 
instability of the right knee.  There was no swelling.  He 
was unable to squat.  The examiner stated that use of the 
right knee caused flare-ups of pain, without incoordination.  

The evidence establishes that the veteran does not have 
compensable limitation of flexion.  A limitation of 
extension, when present during a substantial portion of the 
pendency of this appeal, although not currently, was no more 
severe than is encompassed in the 10 percent evaluation 
assigned under DC 5261, since no examiner has found a 
limitation of extension more severe than lack of 10 degrees 
of extension.  That limitation of extension warrants a 10 
percent evaluation, the current evaluation.

The evidence does support a finding that the veteran has 
symptomatic residuals of the removal of semilunar cartilage 
from the right knee, with credible reports of catching and 
giving way of the right knee.  While reports of MRI 
examinations disclose abnormalities of remaining semilunar 
cartilage, the preponderance of the evidence supports a 
conclusion that the opinion of the provider who conducted the 
October 2001 private examination, and who concluded that the 
abnormalities on MRI represented degenerative signals rather 
than dislocated cartilage, appears to be correct.  This 
conclusion is, as noted above, consistent with assignment of 
a separate, compensable 10 percent evaluation for symptomatic 
residuals of removal of dislocated semilunar cartilage, but 
is unfavorable to any higher evaluation.

The preponderance of the evidence is against a separate, 
compensable evaluation under DC 5257, since only one provider 
stated that there was instability, and the records includes 
more than 10 reports of private treatment or VA examinations.  

The Board has considered whether the veteran's complaints of 
pain warrant an evaluation in excess of 10 percent under 
either DC 5259 or DC 5261.  38 C.F.R. § 4.40, 4.45, 4.59.  If 
a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of sections 4.40, 4.45, and 4.59.  

In this case, DC 5259 does not encompass limitation of 
motion, but DC 5261 does.  See VAOPGCPREC 09-98.  Therefore, 
the Board must consider whether the veteran is entitled to an 
evaluation in excess of 10 percent under DC 5261 based on 
pain.  The private p[physician who examined the veteran in 
February 2005 opined that that the veteran's right knee 
disability could be treated only through total knee 
replacement, as he "totally symptomatic" as a result of the 
degenerative joint disease.  That provider stated that the 
veteran was unable to go up and down stairs and had a limp.  

The VA examiner, in contrast, who also examined the veteran 
in February 2005, noted that the veteran did not use any 
assistive device for ambulation, walked independently, was 
able to extend the right knee to 0 degrees with pain, 
continued to work full-time, and was able to perform 
activities of daily living, although with flare-ups of pain 
lasting "a good part of any hour" with certain uses of the 
right leg.  As the veteran continues to walk independently 
without any assistive device, does not use narcotics for pain 
relief, and most recently had a noncompensable range of 
motion in both flexion and extension, the Board finds that an 
evaluation in excess of 10 percent under DC 5261 based on 
limitation of motion with consideration of pain is not 
warranted.  

Although the veteran has stated that he has pain in a variety 
of situations, such as arising from a chair, the statements 
to his providers, such as reflected in the April 2005 
outpatient treatment note, which states that the veteran has 
"occasional lower back pain and stiffness" establishes that 
the increased levels of pain are episodic and do not yet 
warrant an evaluation in excess of 10 percent.  The Board 
notes that the veteran may submit a claim for an in increased 
evaluation as the disability becomes more severe.  

The Board has considered whether the veteran is entitled to 
any higher evaluation or to an evaluation under any other 
diagnostic code.  The Board recognizes that the veteran has 
severe degenerative disease of the right knee, and has daily 
knee pain with limitation of use of the right knee.  However, 
the veteran retains the ability to flex and extend the knee 
and to walk without any assistive device or brace.  The 
preponderance of the evidence is against a higher evaluation 
than the 10 percent evaluation assigned under DC 5261 and the 
10 percent evaluation assigned under DC 5259.  

The evidence is not in equipoise to warrant a higher 
evaluation or assignment of an additional separate 
evaluation, so the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
higher evaluation.  The claim for an evaluation in excess of 
10 percent under DC 5261 is denied.  A separate, compensable, 
10 percent evaluation, but no higher evaluation, in 
additional to the 10 percent evaluation assigned under DC 
5261, is granted.


ORDER

A separate, compensable, 10 percent evaluation for 
symptomatic residuals of removal of dislocated semilunar 
cartilage, in addition to the 10 percent evaluation assigned 
under DC 5261 for limitation of extension, is granted, 
subject to law and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


